                                                                             E-FILED
                                                 Tuesday, 26 March, 2019 03:19:57 PM
                                                        Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS


DAVID WILLIAM LINDER,                 )
                                      )
     Petitioner,                      )
                                      )
     v.                               )    No. 18-cv-1257
                                      )
STEVEN KALLIS,                        )
                                      )
     Respondent.                      )


                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This matter is before the Court on Petitioner David William

Linder’s Petition for Writ of habeas corpus under 28 U.S.C. § 2241

(Doc. 1). Petitioner is incarcerated at the Federal Correctional

Institution in Pekin, Illinois. For the reasons below, the Court

concludes that the Petition does not survive preliminary review

under Rule 1(b) and Rule 4 of the Rules Governing Section 2254

Proceedings for the United States District Courts and it must be

summarily dismissed.

     Linder was convicted on February 15, 2005, in the District

Court for the Eastern District of Virginia of various drug-related
crimes. See United States v. Linder, Case No. 2:04-CR-00191

(E.D. Va. 2005). He seeks to collaterally attack his conviction in a

Petition for writ of habeas corpus under 28 U.S.C. § 2241.

Generally, federal prisoners who seek to collaterally attack their

conviction or sentence must proceed by way of motion under 28

U.S.C. § 2255, the so-called “federal prisoner’s substitute for

habeas corpus.” Camacho v. English, 16-3509, 2017 WL

4330368, at *1 (7th Cir. Aug. 22, 2017) (quoting Brown v. Rios,

696 F.3d 638, 640 (7th Cir. 2012)). The exception to this rule is

found in § 2255 itself: a federal prisoner may petition under § 2241

if the remedy under § 2255 “is inadequate or ineffective to test the

legality of his detention.” 28 U.S.C. § 2255(e). Under the “escape

hatch” of § 2255(e), “[a] federal prisoner should be permitted to

seek habeas corpus only if he had no reasonable opportunity to

obtain earlier judicial correction of a fundamental defect in his

conviction or sentence because the law changed after his first 2255

motion.” In re Davenport, 147 F.3d 605, 611 (7th Cir. 1998).

Thus, the Seventh Circuit has held that “alternative relief under

§ 2241 is available only in limited circumstances: specifically, only

upon showing “(1) that he relies on ‘not a constitutional case, but a
                             Page 2 of 5
statutory-interpretation case, so [that he] could not have invoked it

by means of a second or successive section 2255 motion,’ (2) that

the new rule applies retroactively to cases on collateral review and

could not have been invoked in his earlier proceeding, and (3) that

the error is ‘grave enough ... to be deemed a miscarriage of justice

corrigible therefore in a habeas corpus proceeding,’ such as one

resulting in ‘a conviction for a crime of which he was innocent.’”

Montana v. Cross, 829 F.3d 775, 783 (7th Cir. 2016), cert. denied

sub nom. Montana v. Werlich, 137 S. Ct. 1813, 197 L. Ed. 2d 758

(2017) (citing Brown v. Rios, 696 F.3d 638, 640 (7th Cir. 2012)).

     Here, Linder argues he is entitled to relief under § 2241 in

light of McFadden v. United States, 135 S.Ct. 2298 (2015).

However, Linder’s McFadden claim has already been addressed

and denied on the merits by Chief Judge Darrow in a previous

§ 2241 Petition filed in this district. See Linder v. Kallis, Case No.

15-cv-1055, d/e 90 at pp. 6-11 (C.D. Ill. Aug. 14, 2018) (finding

the jury instructions in Linder’s case complied with McFadden).

Linder has now appealed this ruling to the Seventh Circuit, where

is it currently pending. See Linder v. Kallis, Case No. 18-2812 (7th

Cir.). As Linder’s claim has already been reviewed by another
                              Page 3 of 5
judge, this Court is not required to review the claim again. See 28

U.S.C. § 2244(a) (“No circuit or district judge shall be required to

entertain an application for a writ of habeas corpus to inquire into

the detention of a person pursuant to a judgment of a court of the

United States if it appears that the legality of such detention has

been determined by a judge or court of the United States on a prior

application for a writ of habeas corpus.”). Accordingly, it is

summarily dismissed.

     Linder also argues the “Norfolk court lacked jurisdiction to

charge analogues” and that “Petition was conferred immunity.”

Linder does not expand on these claims, nor does he provide any

basis for why they would fall within the § 2255(e) savings clause.

While the courts liberally construe pro se pleadings as a matter of

course, see Haines v. Kerner, 404 U.S. 519, 92 S.Ct. 594, 30

L.Ed.2d 652 (1972), judges are not also required to construct a

party’s legal arguments for her. Small v. Endicott, 998 F.2d 411,

417–18 (7th Cir. 1993). Accordingly, to the extent these were

distinct claims, they are dismissed as well.




                              Page 4 of 5
                         CONCLUSION

    Petitioner David William Linder’s Petition for Writ of habeas

corpus under 28 U.S.C. § 2241 (Doc. 1) is SUMMARILY

DISMISSED with prejudice. THIS CASE IS CLOSED.


ENTER: March 26, 2019.

FOR THE COURT:
                         s/ Sue E. Myerscough
                         SUE E. MYERSCOUGH
                         UNITED STATES DISTRICT JUDGE




                            Page 5 of 5
